MEMORANDUM CASES.
THE COURT.
The sole question presented on this appeal is whether or not plaintiff has a cause of action directly against the defendant insurance carrier for personal injuries received by her while riding as a passenger in the jitney bus of one Sam Euphrat, under the terms of an insurance policy carried by Euphrat and under the provisions of a certain ordinance of the city and county of San Francisco. Euphrat died as a result of injuries received in the accident, so that any cause of action against him abated with his death.
[1] The very question here presented, involving the same insurance policy and growing out of the same accident, has recently been decided by the District Court of Appeal. (Severns
v. California Highway Indemnity Exch., 100 Cal. App. 384
[280 P. 213].) *Page 792 
In that case it was held that the insurance policy carried by Euphrat was simply an undertaking to pay any final judgment which the injured person might obtain against the assured, and that the obtaining of such final judgment constituted a condition precedent to any action which the injured person might have against the insurance carrier.
We are in entire accord with this conclusion and the reasoning by which it was reached. It would serve no useful purpose to repeat in this opinion what was said by the District Court of Appeal in the Severns case.
On the authority and reasoning found in Severns v.California Highway Indemnity Exch., supra, the judgment appealed from is reversed.